Case 1:17-cr-00742-SOM Document 142 Filed 09/27/19 Pagelof4 PagelD#: 1791

 

AO 245B (Rev. 2/18) Judgment in a Criminal Case FILED iN TE
Sheet 1 LEE A SEE Se OT
DISTRICT OF HAWAII
United States District Court SEP 27 2019
* ‘ oe LEA
District of Hawaii at_ o'clock and 30min AM
SUE BEITIA, CLERK
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
MELVYN GEAR Case Number. 1:17CR00742-001

USM Number: 06036-122
Clarence S.K. Kekina Esq.

Defendant's Attorney

 

THE DEFENDANT:

0] pleaded guilty to count:___.

[] pleaded nolo contendere to counts(s)___ which was accepted by the court.
[“] was found guilty on count 1 of the Indictment___ after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
18 USC §922(g)(5)(B) Possession of a Firearm by an Alien 7/18/17 1

The defendant is sentenced as provided in pages 2 through 4 of this judgment. The sentence is imposed

pursuant to the Sentencing Reform Act of 1984.
[] The defendant has been found not guilty on counts(s) ___ and is discharged as to such count(s).
[] Count(s) ___ (is)(are) dismissed on the motion of the United States.

It is further ordered that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
material changes in economic circumstances.

SEPTEMBER 25, 2019

Date of on of Judgment

J UL
Aunw AUN warns
T

Signature of Judicial Officer

 

SUSAN OKI MOLLWAY, Senior United States District Judge
Name & Title of Judicial Officer

SEP 2 6 2019

Date

 
Case 1:17-cr-00742-SOM Document 142 Filed 09/27/19 Page2of4 PagelD#: 1792

 

AO 2458 (Rev. 6/05) Judgment in a Criminal Case
Sheet 2 - Imprisonment
DEFENDANT: MELVYN GEAR Judgment - Page 2 of 4
CASE NUMBER: 1:17CR00742-001
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
total term of: FIFTEEN (15) MONTHS

[4] The court makes the following recommendations to the Bureau of Prisons:
Sheridan (Due to the existence of a Immigration Departation Center and Proximity to Family)

0 The defendant is remanded to the custody of the United States Marshal.
[] The defendant shall surrender to the United States Marshal for this district.
{J at__on_..

[] as notified by the United States Marshal.

[“] The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
[“] 10:00 a.m. 0n1/21/20 .
[] as notified by the United States Marshal.
[] as notified by the Probation or Pretrial Services Officer.

 

 

 

 

RETURN
| have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

By

 

Deputy U.S. Marshal
Case 1:17-cr-00742-SOM Document 142 Filed 09/27/19 Page3o0f4 PagelD#: 1793

AO 245 B (Rev. 02/18) Judgment in a Criminal Case
Sheet 5 - Criminal Monetary Penalties

DEFENDANT: MELVYN GEAR Judgment - Page 3 of 4
CASE NUMBER: 1:17CR00742-001

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on

Sheet 6.
Assessment JVTA Assessment* Fine Restitution
Totals: $ 100.00 $ $12,000.00 $
[] The determination of restitution is deferred until . An Amended Judgment in a Criminal Case
{AQ245C) will be entered after such a determination.
[] The defendant must make restitution (including community restitution) to the following payees
in the amount listed below.
If the defendant makes a partial payment, each payee shall receive an approximately
proportioned payment, unless specified otherwise in the priority order or percentage payment
column below. However, pursuant to 18 U.S.C. §3664(i), all non-federal victims must be paid
before the United States is paid.
Name of Payee Total Loss** Restitution Ordered Priority or Percentage
TOTALS $_ $_
[] Restitution amount ordered pursuant to plea agreement $_
[] The defendant must pay interest on restitution and a fine of more than $2,500, unless the
restitution or fine is paid in full before the fifteenth day after the date of the judgment, pursuant to
18 U.S.C. §3612(f). All of the payment options on Sheet 6 may be subject to penalties for
delinquency and default, pursuant to 18 U.S.C. §3612(g).
) The court determined that the defendant does not have the ability to pay interest and itis
ordered that:
0 the interest requirement is waived for the [] fine [] restitution
[] the interest requirement for the [] fine [] restitution is modified as follows:

Interest not applicable because immediate payment in full ordered.

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22
**Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of
Title 18 for offenses committed on or after September 13,1994, but before April 23,1996.
Case 1:17-cr-00742-SOM Document 142 Filed 09/27/19 Page4of4 PagelID#: 1794

 

AO 245B (Rev. 02/18) Judgment in a Criminal Case Sheet 6 - Schedule of Payments
DEFENDANT: MELVYN GEAR Judgment - Page 4 of 4
CASE NUMBER: 1:17CRO00742-001 ‘

SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties are
due as follows:

A [] Lump sum payment of $_ due immediately, balance due

[] notlaterthan_ , or

(] in accordance []1c, []D, [J&,or [] F below, or
B [4] Payment to begin immediately (may be combined with {]C,  []D,or
Cc {] Payment in equal _ (e.g., weekly, monthly, quarterly) installments of §_ over a period of _ (e.g.,

months or years), to commence _ {e.g., 30 or 60 days) after the date of this judgment ; or

D [] Payment in equal _ (e.g., weekly, monthly, quarterly) installments of $__ over a period of _ (e.g.,
months or years), to commence _ (e.g., 30 or 60 days) after the release from imprisonment
to a term of supervision; or

E [] Payment during the term of supervised release will commence within _ (e.g., 30 or 60 days)
after release from imprisonment. The court will set the payment plan based on an
assessment of the defendant's ability to pay at that time; or

F [v] Special instructions regarding the payment of criminal monetary penalties:
Due and payable within 7 calendar days from entry of judgment.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of
criminal monetary penalties is due during the pericd of imprisonment. All criminal monetary penalties,
except those payments made through the Federal Bureau of Prisons’ Inmate Financial Responsibility
Program, are made to the Clerk of the Court.

The defendant shall receive credit for all payments previously made toward any criminal monetary
penalties imposed.

{] Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number, Total
Amount, Joint and Several Amount, and corresponding pay, if appropriate.

[] The defendant shall pay the cost of prosecution.

[] The defendant shail pay the following court cost(s):

[] The defendant shail forfeit the defendant's interest in the following property to the United
States:

{]F
below)
;or

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine interest, (6)

community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
